The opinion of the court was delivered by
Nicholls, O. J. —
The issues in the case of the State of Louisiana 'vs. The Columbia Debenture Company, Limited, No. 13,062, having *1822been disposed of by judgment, affirming tlie judgment of the District Court, aud annulling the charter of the company, and reversing- the said judgment of the court in respect to the matter of receivership or .liquidator, and setting- everything- connected with the matter of said receivership at largo, there is no necessity for us to pass directly upon this application.
For that reason, the orders heretofore issued herein are set aside, and the relief prayed for is refused.
Monrou, J., takes no part, as the case was submitted prior to his appointment to this court.